SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number 000-30785 CAMELOT ENTERTAINMENT GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 52-2195605 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 130 Vantis, Suite 130 Aliso Viejo, California 92656 (Address of principal executive offices (zip code)) (949) 334 - 2950 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of September 30, 2008 the Registrant had outstanding 71,853,608 shares of Common Stock, $0.001 par value. The registrant had outstanding 3,695,521 shares of Preferred Stock series A, B, and C par value $0.001. 1 CAMELOT ENTERTAINMENT GROUP, INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Balance Sheets as of September 30, 2008 and December 31, 2007 4 Statements of Operation for the three and nine monthsended September 30, 2008 and 2007 5 Statements of Cash Flows for the nine months ended September 30, 2008 and 2007 6 Notes to Financial Statements 7- 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Changes in Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submissions of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits and Reports on Form 8-K 25 Signatures 26 2 THIS REPORT ON FORM 10-Q CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED, AND WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, WHICH ARE SUBJECT TO THE "SAFE HARBOR" CREATED BY THOSE SECTIONS. THESE FORWARD-LOOKING STATEMENTS INCLUDE BUT ARE NOT LIMITED TO STATEMENTS CONCERNING OUR BUSINESS OUTLOOK OR FUTURE ECONOMIC PERFORMANCE; ANTICIPATED PROFITABILITY, REVENUES, EXPENSES OR OTHER FINANCIAL ITEMS; AND STATEMENTS CONCERNING ASSUMPTIONS MADE OR EXCEPTIONS AS TO ANY FUTURE EVENTS, CONDITIONS, PERFORMANCE OR OTHER MATTERS WHICH ARE "FORWARD-LOOKING STATEMENTS" AS THAT TERM IS DEFINED UNDER THE FEDERAL SECURITIES LAWS. ALL STATEMENTS, OTHER THAN HISTORICAL FINANCIAL INFORMATION, MAY BE MARKET TO BE FORWARD-LOOKING STATEMENTS. THE WORDS "BELIEVES", "PLANS", "ANTICIPATES", "EXPECTS", AND SIMILAR EXPRESSIONS HEREIN ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS ARE SUBJECT TO RISKS, UNCERTAINTIES, AND OTHER FACTORS, WHICH WOULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE STATED IN SUCH STATEMENTS. FORWARD-LOOKING STATEMENTS INCLUDE, BUT ARE NOT LIMITED TO, THOSE DISCUSSED IN "FACTORS THAT MAY AFFECT FUTURE RESULTS," AND ELSEWHERE IN THIS REPORT, AND THE RISKS DISCUSSED IN THE COMPANY'S OTHER SEC FILINGS. 3 Camelot Entertainment Group, Inc. (A Development Stage Company) Balance Sheets ASSETS September 30, December 31, 2008 2007 Unaudited Audited Current Assets Cash $ 126 $ 122 Prepaid Expenses - 6,424 Total Current Assets 126 6,546 School District Deposit - 50,000 Deferred Financing Costs - 54,984 Scripts Costs - 79,700 Total other assets - 184,684 Total Assets $ 126 $ 191,230 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable and Accured Liabilities $ 205,705 $ 176,999 Accrued Expenses to Related Parties 574,530 350,000 Note Payable to Shareholder 298,500 300,000 Shareholder Advances 11,200 134,757 Convertible Note Payable 15,000 - Total Current Liabilities 1,104,935 961,756 Long Term Liabilities Derivative Liability - Preferred Stock Series A, B, and C 103,864 726,223 Secured Convertible Note Payable - NIR Fairhill net of discount 150,829 295,970 Derivative Liability - Compound 379,406 542,661 Derivative Liability - Warrant 89,927 50,759 Total Long Term Liabilities 724,026 1,615,613 Total Liabilities 1,828,961 2,577,369 Series A, B, C Convertible Preferred Stock 32,904 28,152 par value $.001 per share, 35,000,000 shares authorized: 1,347,510, 1,196,510 and 1,151,500 shares issued and 294,020, 281,520 and 0 outstanding as of September 30, 2008 and December 31, 2007, respectively. Stockholders' Deficit Common Stock; Par Value $.001 Per Share; Authorized 500,000,000 Shares;72,161,942 and 2,553,396 Shares Issued; and 71,853,608 and 2,245,063 Outstanding at September 30, 2008 and December 31, 2007, respectively. 71,854 224,506 Additional Paid-In Capital 14,041,174 13,637,649 Deficit Accumulated During the Development Stage (15,974,767 ) (16,276,446 ) Total Stockholders' Deficit (1,861,739 ) (2,414,291 ) Total Liabilities and Stockholders' Deficit $ 126 $ 163,078 The accompanying notes are an integral part of these financial statements. 4 Camelot Entertainment Group, Inc. (A Development Stage Company) Statements of Operations Unaudited From Inception on April 21, 1999 For Three Months ended, For nine months ended, through September 30, September 30, September 30, September 30, September 30, 2008 2007 2008 2007 2008 REVENUE $ - $ - $ - $ - $ 58,568 Total Revenue $ - $ - $ - $ - $ 58,568 EXPENSES Costs of Services - 95,700 Sales and Marketing - 53,959 Researchand Development - 252,550 Generaland Administrative 472,957 238,758 874,769 1,177,537 12,886,420 Impairment of Assets - 2,402,338 Impairment of Investments in Other Companies - 710,868 Total Expenses 472,957 238,758 874,769 1,177,537 16,401,835 NET OPERATING LOSS (472,957 ) (238,758 ) (874,769 ) (1,177,537 ) (16,343,267 ) OTHER INCOME (EXPENSES) Interest Expense (86,348 ) (121,979 ) (245,738 ) (585,935 ) (1,795,495 ) Gain on Derivative Liabilities 327,522 785,182 1,222,187 1,187,452 1,708,495 Other Income - CSI investors - - 200,000 - 200,000 Gain on extinguishment of debt - 255,500 Total Other Income (Expenses) 241,174 663,203 1,176,449 601,517 368,500 NET INCOME (LOSS) $ (231,783 ) $ 424,445 $ 301,680 $ (576,020 ) $ (15,974,767 ) BASIC INCOME (LOSS) PER COMMON SHARE $ (0.03 ) $ 0.35 $ 0.07 $ (0.05 ) DILUTIVE INCOME (LOSS) PER COMMON SHARE $ (0.03 ) $ 0.00 $ 0.00 $ (0.05 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC 7,556,033 1,225,416 4,120,814 1,229,582 DILUTIVE 7,556,033 300,000,000 500,000,000 1,229,582 The accompanying notes are an integral part of these financial statements. 5 Camelot Entertainment Group, Inc. (A Development Stage Company) Statement of Cash Flows (Unaudited) From Inception on April 21, 1999 For Nine Months Ended through September 30, September 30, September 30, 2008 2007 2008 OPERATING ACTIVITIES Net (loss) income for the period $ 301,680 $ (576,020 ) $ (15,974,767 ) Adjustments to reconcile net (loss) to cash provided (used) by operating activities: Amount of Deferred Financing Cost - 25,338 - Amount of Discount associated with Note Payable -NIR & Scorpion Bay LLC 179,659 201,949 475,883 Imputed Interest on Note Payable 13,500 2,908 34,984 Gain (loss) on Derivative Liability (1,222,187 ) (1,187,452 ) (1,063,386 ) Common Stock issued for interest expenses 14,000 300,000 579,459 Common stock issued per dilution agreement - - 368,508 Value of options expensed - - 351,000 Gain on extinguishment of debt - - (255,500 ) Depreciation - - 3,997 Amortization of deferred compensation - - 1,538,927 Common Stock issued for services 287,549 70,054 3,478,978 Common Stock issued for expense reimbursement - - 22,000 Common Stock issued for technology - - 19,167 Impairment of investments in other companies - - 710,868 Impairment of assets 129,700 - 2,758,060 Prepaid services expensed - - 536,424 Expenses paid through notes payable proceeds - - 66,439 Loss on disposal of property and equipment - - 5,854 Preferred Stock issued to shareholder - - 3,366,000 Change in assets and liabilities: (increase) decrease in other current assets 6,424 - (6,858 ) Increase (decrease) in accounts payable & other a/p 28,706 523,872 412,896 Increase (decrease) in due to officers 224,530 574,530 Net Cash provided (used) by operating activities (36,439 ) (639,351 ) (1,996,536 ) Cash flows from investing activities: Purchase of fixed assets - - (6,689 ) Purchase of assets-Script Costs/business deposits - (103,900 ) (129,700 ) Cash provided (used) from investing activities - (103,900 ) (136,389 ) Cash flows from financing activities: Contributed capital 25,500 Proceeds from related party note payable - 156,565 1,191,613 Proceeds from Convertible note payable 150,000 709,800 1,317,998 Advances to affiliate / shareholders loans 29,107 (295,051 ) 264,232 Payments from shareholder advances (142,664 ) (13,000 ) (412,955 ) Principal Payment on short term note - (250,000 ) (254,477 ) Cash provided (used) in financing activities 36,443 308,314 2,131,911 Increase (decrease) in cash 4 (434,937 ) (1,014 ) Cash at beginning of period 122 435,533 1,140 Cash at the end of the period $ 126 $ 596 $ 126 Non - Cash Transactions Stock issued for related party debt - 16,078 248,581 Creation of additional debt discount - 320,315 920,315 Accelerated amortization of disount on Note Payable - 40,011 40,011 Stock issued for debt conversion 30,701 50,912 87,149 Stock issued per finance agreement - - 500,000 Derivative liability relieved by conversion 19,722 35,204 68,121 The accompanying notes are an integral part of these financial statements. 6 Camelot Entertainment Group, Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) 1.
